DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on January 30th, 2020. Claims 1-10 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Taiwanese Application No. TW108141318, filed on November 14th, 2019.  

Specification
The disclosure is objected to because of the following informalities:
 Specification repeatedly refers to “slope angel.” However, it appears to be referring to “slope angle.”
Appropriate correction is required.

Claim Objections
Claims 1-2, 5-7, and 10 are objected to because of the following informalities:
The recitation “slope angel” in claims 1-2, 5-7, and 10 appears to be referring to “slope angle.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“angle measurement device configured to” in claim 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al., US 20170001656 A1, hereinafter referred to as Katayama.
As to claim 1, Katayama discloses a control method, applied for an electrical walker, comprising: 
measuring a plurality of slope angle values (measuring plurality of slope angle values, theta – See at least Figs. 5A-5D); 
determining a correction parameter value according to the plurality of slope angle values (when the inclination angle decreases the correction coefficient [i.e. correction parameter] of the downward-slope set braking force decreases gradually and linearly [i.e. determining correction parameter based on slope angle values] – See at least ¶121; correction parameter, k.sub.1, according to slope angle values – See at least Fig. 6); and 
generating a corrected driving force value according to the correction parameter value and an original driving force value (the downward-slope set braking force [i.e. original driving force] is multiplied by a braking force correction coefficient [i.e. a correction parameter], according to the inclination angle – See at least ¶120).

Independent claim 6 is rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claims 4 and 9, Katayama discloses wherein the step of generating the corrected driving force value according to the correction parameter value and the original driving force value comprising: 
calculating a product of the correction parameter value and the original driving force value to generate the corrected driving force value (the downward-slope set braking force [i.e. original driving force] is multiplied by a braking force correction coefficient [i.e. a correction parameter], according to the inclination angle – See at least ¶120).

As to claims 5 and 10, Katayama discloses wherein the original driving force value is associated with the last measured slope angle value of the plurality of slope angle values (based on an inclination angle detection signal received from the inclination sensor [i.e. last measured slope angle value], the control section operates to detect inclination angle of the cart body – See at least ¶108; according to the inclination angle, the control section then execute an assist control of generating an assist torque or braking torque suitable for the determined state [i.e. original driving force] – See at least ¶109, Examiner notes that the torque control is responsive to the instantaneous [i.e. last measured] slope angle value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al., US 20170001656, in view of Fowe et al., US 20150312327 A1, and in view of Miller et al., US 20180164833 A1, hereinafter referred to as Katayama, Fowe, and Miller, respectively.
	As to claims 2 and 7, Katayama discloses the step of determining the correction parameter value according to the plurality of slope angle values (determination of correction coefficient, k.sub.1, based on measured angles – See at least Fig. 6), and
	a plurality of slope angle values (an inclination sensor is operable to detect an inclination (inclination angle) [i.e. slope angle value] of the cart body with respect to a horizontal state thereof, configured to detect at least two inclination angles of the cart body – See at least ¶85).

	Katayama fails to explicitly disclose calculating a first quartile and a third quartile and calculating an average value of the first quartile and the third quartile. However, Fowe teaches calculating a first quartile and a third quartile and calculating an average value of the first quartile and the third quartile (for embodiments in which an aggregate of substantially similar speeds is reported as an average, all manner of averages and methods for their calculation are contemplated, including interquartile means – See at least ¶37, Examiner notes that an interquartile mean is the average of a first and third quartile of a particular dataset).
	Katayama discloses controlling an assistive and resistive force of an electric walker when operating on an inclined surface based on the measured angle of the incline. Fowe teaches characterizing travel data including determining central tendency using an interquartile mean.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katayama to include the feature of calculating a first quartile and a third quartile and calculating an average value of the first quartile and the third quartile, 
	
	The combination of Katayama and Fowe fails to explicitly disclose calculating a difference and dividing a value of the difference value by the average value to generate an error ratio; and
	determining the correction parameter value according to the error ratio.
	However, Miller teaches calculating a difference and dividing a value of the difference value by the average value to generate an error ratio (computing device determines an error e between a vector and the average vector – See at least ¶43; percent error [i.e. error ratio] formed by dividing the error e by the average vector – See at least ¶44); and 
determining the correction parameter value according to the error ratio (if computing device determines that an error e exists, then computing device can correct the distance vector by a weighted portion of the error e [i.e. correction according to error ratio] – See at least ¶30).
	Katayama discloses controlling an assistive and resistive force of an electric walker when operating on an inclined surface based on the measured angle of the incline. Fowe teaches characterizing travel data including determining central tendency using an interquartile mean. Miller teaches controlling a vehicle system including calculating error using averaged data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katayama and Fowe to include the features of calculating a difference and dividing a value of the difference value by the average value to generate an error ratio; and determining the correction parameter value according to the error ratio, as taught by Miller, to modify control signals such that the output correction is proportional to error. The above combination of references fails to explicitly disclose taking the absolute value of the difference value. However, it would have been obvious to one of ordinary skill in the art to include the feature of taking .

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al., US 20170001656, in view of Fowe et al., US 20150312327 A1, and in view of Miller et al., US 20180164833 A1, as applied to claim 2 above, and further in view of Umetsu et al., US 20170129481 A1, hereinafter referred to as Katayama, Fowe, Miller, and, Umetsu, respectively.
As to claims 3 and 8, the combination of Katayama and Fowe fails to explicitly disclose determining the correction parameter value according to the error ratio. However, Miller teaches determining the correction parameter value according to the error ratio (if computing device determines that an error e exists, then computing device can correct the distance vector by a weighted portion of the error e [i.e. a correction parameter according to error ratio] – See at least ¶30).
	Katayama discloses controlling an assistive and resistive force of an electric walker when operating on an inclined surface based on the measured angle of the incline. Fowe teaches characterizing travel data including determining central tendency using an interquartile mean. Miller teaches controlling a vehicle system including calculating error using averaged data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katayama and Fowe to include the feature of determining the correction parameter value according to the error ratio, as taught by Miller, to modify control signals such that the correction output is proportional to the error.
	
	The combination of Katayama, Fowe, and Miller fails to explicitly disclose when greater than one, determining that the correction parameter value is zero; and
	when smaller than or equal to one, determining the correction parameter value. 
when the required deceleration is equal to or greater than 1, the correction coefficient is set to a constant minimum value of 0 – See at least ¶67); and 
when smaller than or equal to one, determining that the correction parameter value (when the required deceleration is less than 1, the correction coefficient is set such that it becomes smaller as the required deceleration becomes larger – See at least ¶67; correction coefficient, K4, linearly increases as deceleration decreases - See at least Fig. 10 ).
Katayama discloses controlling an assistive and resistive force of an electric walker when operating on an inclined surface based on the measured angle of the incline. Fowe teaches characterizing travel data including determining central tendency using an interquartile mean. Miller teaches controlling a vehicle system including calculating error using averaged data. Umetsu teaches controlling vehicle behavior by manipulating correction coefficients that correlate to vehicle drive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katayama, Fowe, and Miller to include the features of when greater than one, determining that the correction parameter value is zero; and when smaller than or equal to one, determining the correction parameter value, as taught by Umetsu, to suppress undesirable vehicle behaviors (See at least ¶2 of Umetsu). The above combination of references fails to explicitly disclose wherein the correction parameter value is a difference value between one and the error ratio. However, it would have been obvious to one of ordinary skill in the art to include the feature of wherein the correction parameter value is a difference value between one and the error ratio because linearly correlating a correction coefficient with an error or another external variable is well known, and is contemplated by Umetsu (linear relationship between required deceleration and correction coefficient, K.sub.4 – See at least Fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20200352815 A1 is considered pertinent to the proposed invention because it discloses an electric walker assist vehicle for aiding users in navigating inclined surfaces including detecting an inclination angle of a travelling surface and basing an assistive torque of the vehicle wheels on the determined inclination angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668